               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

LEO MCDONALD, JR.                                                    PLAINTIFF

v.                                               CAUSE NO. 1:18cv281-LG-RHW

HUNTINGTON INGALLS INDUSTRIES                                      DEFENDANT

                      FINAL JUDGMENT OF DISMISSAL

      In accordance with the Court’s Order entered herewith dismissing without

prejudice Plaintiff Leo McDonald, Jr.’s claims against Defendant Huntington

Ingalls Industries,

      IT IS ORDERED AND ADJUDGED that judgment is rendered in favor of

the defendant. Plaintiff’s claims are DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 16th day of October, 2019.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
